Citation Nr: 0821114	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to increased initial evaluation for 
fibromyalgia, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial evaluation for atopic 
dermatitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for epicondylitis, left 
elbow.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a left shoulder 
condition.

6.  Entitlement to service connection for a right elbow 
condition.

7.  Entitlement to service connection for a right wrist 
condition.

8.  Entitlement to service connection for a left wrist 
condition.

9.  Entitlement to service connection for a right ankle 
condition.

10.  Entitlement to service connection for a left ankle 
condition.

11.  Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for fibromyalgia and assigned a 10 percent evaluation.  The 
rating decision also granted service connection for three 
other disabilities, including atopic dermatitis, which was 
evaluated as 10 percent disabling.  The rating decision 
denied service connection for 13 other conditions.  

Pursuant to the veteran's notice of disagreement, a September 
2003 statement of the case (SOC) addressed the claims listed 
on the cover page of this remand.

In October 2003 correspondence that the RO considered a 
substantive appeal, the veteran made it clear that he was 
limiting his appeal to the issue of entitlement to an 
increased initial evaluation for fibromyalgia.  In 
correspondence received in June 2004, the veteran again 
stated that he was only appealing the fibromyalgia issue.  An 
October 2004 VA Form 646 submitted by the veteran's service 
organization on his behalf addresses only the fibromyalgia 
issue.  

An October 2004 Certification of Appeal listed all 11 issues 
listed on the title page.  In subsequent correspondence dated 
and received in October 2004, the veteran asserted 
entitlement to an increased evaluation for atopic dermatitis.  
An April 2008 informal hearing presentation that his service 
organization submitted on his behalf lists all 11 issues.  

The Board also observes that in December 2004 correspondence 
the veteran raised the issues of entitlement to service 
connection for lumbar and cervical spine conditions.  The 
Board refers these two issues to the RO for proper 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in June 2004, the veteran 
essentially asserted that his fibromyalgia has increased in 
severity since the only VA examination, conducted in August 
2002.  He has submitted medical record in support of this 
contention.  The Court of Appeals for Veterans Claims (Court) 
has held that when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this regard, the 
Board also notes that the August 2002 examination was a 
general medical examination, not an examination conducted 
specifically for the veteran's fibromyalgia.  

With respect to the remaining claims, the Court has held that 
unless the RO closed the appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. § 19.32 (2007) for 
failure to file a timely Substantive Appeal, that failure 
does not automatically deprive the Board of jurisdiction.  
See Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).  
As noted above, the October 2004 Certification of Appeal 
listed all 11 issues identified on the cover page of this 
remand, although the veteran indicated that he was appealing 
only the issue of entitlement to an increased initial 
evaluation for fibromyalgia.  As such, these claims must be 
remanded to allow the RO to initially address in writing 
whether the veteran filed a timely Substantive Appeal and 
thus perfected an appeal to the Board with respect to the 
issues 2 to 11 listed on the title page.  If the RO 
determines that a timely Substantive Appeal has not been 
filed with these issues, the RO should issue the veteran 
another SOC to his last known address and if no Substantive 
Appeal is received within 60 days, the RO should close the 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected fibromyalgia.  The claims file 
must be made available to the examiner.  
All tests deemed necessary should be 
performed.  The examiner should report 
all findings and conclusions in a legible 
report.

2.  The RO should review documents filed 
by the veteran since the September 2003 
SOC to determine if any document 
constitutes a timely Substantive Appeal 
as to the issues of entitlement to an 
increased initial evaluation for atopic 
dermatitis; and service connection for 
epicondylitis, left elbow; right shoulder 
condition; left shoulder condition; right 
elbow condition; right wrist condition; 
left wrist condition; right ankle 
condition; left ankle condition; and 
insomnia.  If the RO determines that a 
timely Substantive Appeal was not filed 
with any of these issues, the RO must 
reissue the veteran an SOC to his last 
known address, and if he does not respond 
by filing a Substantive Appeal within 60 
days the RO should close the appeal and 
document the action in the claims file.

3.  Then, readjudicate the veteran's 
claim for an initial evaluation in excess 
of 10 percent for fibromyalgia.  If the 
benefit sought on appeal remains denied, 
issue him and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

